DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office Action is in response to Applicant’s amendment filed on May 27, 2021. 
Claims 1, 4, 11-13, and 19 have been amended. 
Claims 21-23 are new. 
Claims 5-7 have been canceled. 
Claims 1-4, and 8-23 are currently pending. 
Response to Arguments
	Applicant's arguments filed May 27, 2021 have been fully considered but they are not persuasive. Regarding the drawing objection, Applicant argues “Furthermore, a person of ordinary skill in the art would understand when a focal spot size is smaller than a detector size as both of these elements have a measurable size. Since a person of ordinary skill in the art can understand this claim limitation without having an illustration in the figures, a depiction showing a focal spot size that is smaller than a detector size is not required to understand the claims.” However, as noted in the previous Office action, the focal spot is not labeled in the Figures. The focal spot is necessary to understand the focal spot size in relation to the detector cell size. 
Regarding the objection to claim 4, Applicant states that they have corrected the lack of antecedence in the claim. However, limitation “the 60 cm to 90 cm bore opening” has not been corrected.  
Regarding the 103 rejection of claims 1-3, 5-8, 10-16, and 18-20, Applicant argues “The combination of Jensen, De Man, and Sadakane does not disclose or suggest positioning or changing the position of a region of interest at a position that is offset from an iso-center of a field-of-view of an imaging system at positions based on a determined degree of magnification for a high resolution image as Jensen, De Man, and Sadakane are silent with respect to positioning a region of interest based on a determined degree of magnification. In view of the foregoing”.  Sadakane teaches changing the position of the region of interest based on the magnification in [0039]-[0043]. 
Applicant’s arguments, see Pg. 7, filed May 27, 2021, with respect to Claims 1-12 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has removed indefinite claim language from claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the focal spot and fan angle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claims 4, 12, and 19-20 are objected to because of the following informalities: 
Regarding claim 4, “the 60 cm to 90 cm bore opening” should be changed to “a 60 cm to 90 cm bore opening” in order to correct the lack of antecedence. 
Regarding claim 12, “when summed” should be removed since the claim already states that the angular ranges are summed.
Regarding claim 19, “during each scan operation” in lines 6-10 should be changed to “during each of the plurality of X-ray scan operations” in order to clarify the scan operations are the same as the plurality of X-ray scan operations recited earlier. 
Regarding claim 20, “the scan operations” should be changed to “the plurality of scan operations” in order to clarify the scan operations are the same as the plurality of X-ray scan operations recited in claim 19.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 19, the claims recite the limitation “determining a degree of magnification for a high resolution image”. However the specification fails to adequately describe the determination of a degree of magnification. Applicant states that support for this newly added limitation can be found in [0025] of the originally filed specification. However, in [0025], the specification discloses “the position of the patient 24 (or other imaged subject or object) within the imaging volume may be determined based upon a degree of geometric magnification to be obtained”. The position of the patient is determined based on the degree of geometric magnification. The specification fails to adequately describe the step of determining the degree of magnification. Claim 2-4, 9-12, and 20-22 are rejected by virtue of their dependency. 
Regarding claim 23, the claim recites the limitation “determining the angular range based on the determined magnification” which is not adequate described in the disclosure. Applicant states that support for the new claims can be found in [0037]-[0040] of the originally 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation "the frequency domain" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a frequency domain”. 
Regarding claim 12, the claim recites the limitation "the sum" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “a sum”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-3, 8, 10-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491).
Regarding claim 1:
Jensen discloses a method for generating a high-resolution image, comprising: 
positioning a region-of-interest (Fig. 1, #190; Fig. 13A-Fig. 13’H, target being imaged) of an imaged subject (Fig. 1, #170) at a first position ([0128], target volume is located a first position which is offset from the center) wherein the region-of-interest is offset (Fig. 13A-Fig. 13’E, target is offset from isocenter; [0128], target volume is located a first position which is offset from the center) from an iso-center (Fig. 1, #191; Fig. 13A-Fig. 13’E, target is offset from isocenter) of a field-of-view of the imaging system ([0048], range of operation of source and detector) at the first position ([0128], target volume is located a first position which is offset from the center); 
acquiring a first set of projection data ([0128], first data set acquired) of the region of interest at the first position ([0128], first data set acquired) over an angular range ([0128], first data set acquired; [0137], projection data taken over a 120° degree angular range);
changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest within the field-of-view (Fig. 12, s602, position of the region of interest is changed to a second position) to a second position ([0132], region of interest is changed to a second position from the first position), wherein the region- of-interest is offset from the iso-center (Fig. 13’A-13’B, Region of interest offset) at the second position; 

registering at least the first set of projection data and the second set of projection data to generate registered projection data (Fig. 12, #604); and 
reconstructing the registered projection data to generate an image ([0181], iterative reconstruction).
However, Jensen fails to disclose determining a degree of magnification for a high resolution image; specifying a focal spot size for an X-ray source of an imaging system that is less than the size of a detector cell of a detector of the imaging system; positioning a region-of-interest of an imaged subject at a first position based on the determined degree of magnification; changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest within the field-of-view to a second position based on the determined degree of magnification
De Man teaches specifying a focal spot size for an X-ray source of an imaging system that is less than the size of a detector cell of a detector ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm) of the imaging system.
Sadakane teaches determining a degree of magnification for a high resolution image ([0039]-[0043], magnification determination); 
positioning a region-of-interest of an imaged subject at a first position based on the determined degree of magnification ([0039]-[0043], positioning based on magnification);

It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in art before the effective filing date to combine the imaging method of Jensen with the magnification determination taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Furthermore, it would have been obvious to modify the imaging method of Jensen with the magnification determination taught by Sadakane to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
De Man further teaches wherein the focal spot size is less than 1 mm ([0048], the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial 
Regarding claim 3:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
De Man further teaches wherein the focal spot size is less than 1 mm ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein reconstructing the registered projection data comprises reconstructing the registered projection data using an iterative reconstruction ([0181], iterative reconstruction).
Regarding claim 10:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses wherein reconstructing the registered projection data comprises generating a synthetic or merged sinogram ([0041], lines 1-3, 2-D images) and reconstructing the image from the synthetic or merged sonogram ([0041], lines 1-3, reconstructed from 2-D images).
Regarding claim 11:

Jensen further discloses comprising: 
acquiring additional sets of projection data ([0137], projection data taken over a 120° degree angular range) over the angular range ([0137], 120° degree angular range) after again changing one or both of a relative orientation of the region-of-interest or a relative position of the region-of interest (Fig. 12, s603, images taken at a third position) within the field-of-view; and
 registering the additional sets of projection data with the first set of projection data and the second set of projection data to generate registered projection data (Fig. 12, s604).
Regarding claim 12, as best understood:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 
Jensen further discloses The method of claim 1, wherein a sum of the angular range used to acquire the first set projection data and the second set projection data, when summed, correspond to angular range of at least 180° + α ([0137], angular range when summed is at least 180° plus a fan angle).
Regarding claim 13:
Jensen discloses an imaging system, comprising: 
a detector (Fig. 1, #140) comprising a plurality of detector cells;
 an X-ray source (Fig. 1, #130) configured to generate X-rays at a focal spot; 
an imaging volume ([0048], range of operation of source and detector) about which the detector and X-ray source rotate (Fig. 1, rotation Axis), wherein the imaging volume comprises a field-of-view centered about an iso-center ([0128], central location);
 a system controller (Fig. 1, #1000) configured to operate the X-ray source (Fig. 1, #130) and detector (Fig. 1, #140), wherein the system controller, during two or more scan operations: 

 rotates the X-ray source and detector ([0053], controls the angle of X-ray source and detector) about a region-of-interest ([0128], target volume) that is offset from the iso-center ([0128], target volume is located a first position which is offset from the center), wherein for each of a plurality of scans the X-ray source and detector are rotated over a same angular range ([0128]-[0135], first data set acquired over an angular range) on a side of the field of view where the region-of-interest is offset ([0128]-[0135], target volume is located a first position or second position which is offset from the center) and wherein the region-of-interest is moved or re-oriented between scans (Fig 12, s602 and s603, Projections taken at different positions; [0129]-[0135], target volume is still offset from center during imaging); 
image processing circuitry (Fig. 1, #230) configured to reconstruct registered projection data acquired over the respective limited angular range scans ([0128]-[0135], first data set acquired over an angular range).
However, Jensen fails to disclose X-ray source to have a focal spot size less than a detector cell size; wherein the region-of-interest is moved or re-oriented between scans based on a degree of magnification.
De Man teaches X-ray source to have a focal spot size less than a detector cell size ([0047]-[0048], detector cell size between 0.1 mm and 0.6 mm, and the focal spot size is smaller than 0.2 mm).
Sadakane teaches wherein the region-of-interest is moved or re-oriented between scans based on a degree of magnification ([0039]-[0043], positioning based on magnification).

It would have been obvious to one of an ordinary skill in art before the effective filing date to combine the imaging method of Jensen with the magnification determination taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Furthermore, it would have been obvious to modify the imaging method of Jensen with the magnification determination taught by Sadakane to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
De Man further teaches wherein the focal spot size is less than 1 mm ([0047]-[0048], the focal spot size is smaller than 0.2 mm).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging system of Jensen with the focal spot size adjustment taught by De Man in order to increase image quality by reducing aliasing artifacts and improving spatial resolution (De Man; [0047]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:

Jensen further discloses wherein the imaging system comprises a computed tomography imaging system (Fig 3, #300) or a C-arm imaging system (Fig. 4, #400).
Regarding claim 16:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
Jensen further discloses wherein the image processing circuitry (Fig. 1, #230) reconstructs the registered projection data using an iterative reconstruction algorithm ([0181], iterative reconstruction).
Regarding claim 18:
The combination of Jensen, De Man, and Sadakane discloses the imaging system of claim 13.
Jensen further discloses wherein the image processing circuitry reconstructs ([0041], lines 1-3, reconstructed from 2-D images) the registered projection data using a synthetic or merged sinogram ([0041], lines 1-3, 2-D images) derived from different scans.
Regarding claim 19:
Jensen discloses a method for generating a high-resolution image, comprising: 
performing a plurality of X-ray scan operations (Fig 12, Multiple scans conducted) of a region-of-interest, each scan operation is performed over a same angular range ([0137], projection data taken over an angular range) with respect to a field-of-view, wherein the region-of-interest being imaged is offset from a center of the field-of-view (Fig. 13A-13D and Fig. 13’A-13’D, Region of interest offset; [0128], target volume is located a first position which is 
controlling a focal spot size source ([0053], system controller controls the X-ray source and the collimator) from which X-rays are emitted during each scan operation;
registering and reconstructing projection data acquired during each scan operation to generate an image (Fig. 12, s604).
However, Jensen fails to disclose determining a degree of magnification for a high resolution image; controlling a focal spot size from which X-rays are emitted during each scan operation so that the focal spot is less than 1 mm x 1 mm during each scan operation; wherein a region-of-interest being imaged is differently positioned based on the determined degree of magnification during each scan operation.
De Man teaches the focal spot size is less than 1 mm x 1 mm  ([0047]-[0048], focal spot size between 0.1 mm and 0.6 mm, or the focal spot size is smaller than 0.2 mm) during each scan operation.
Sadakane teaches determining a degree of magnification for a high resolution image ([0039]-[0043], magnification); 
wherein a region-of-interest being imaged is differently positioned based on the determined degree of magnification during each scan operation ([0039]-[0043], positioning based on magnification).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen with the focal spot size adjustment taught by De 
It would have been obvious to one of an ordinary skill in art before the effective filing date to combine the imaging method of Jensen with the magnification determination taught by Sadakane. One would be motivated to make such combination in order to increase the quality and clarity of the images.  Furthermore, it would have been obvious to modify the imaging method of Jensen with the magnification determination taught by Sadakane to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 20:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 19.
Jensen further discloses wherein the scan operations, when considered together, have an aggregate angular range of at least 180° + α ([0137], angular range when summed is at least 180° plus a fan angle).
Regarding claim 21:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1.
Jensen further discloses wherein the angular range is less than 180º ([0137], angular range less than 180º).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 above, and further in view of Heuscher (U.S. 9,332946).
Regarding claim 4:

However, the combination of Jensen, De Man and Sadakane fails to disclose wherein the region-of-interest is offset 20 cm to 30 cm toward an edge of the 40 cm to 60 cm field-of-view or towards the edge of the 60 cm to 90 cm bore opening.
Heuscher teaches wherein the region-of-interest is offset 20 cm to 30 cm toward an edge of the 40 to 60 cm field-of-view (Col. 17, lines 60-62) or towards the edge of the 60 cm to 90 cm bore opening.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to modify the offset size of Jensen, De Man and Sadakane with offset size taught by Heuscher. One would have been motivated to make such modification in order to obtain a clearer image by reducing the amount of noise caused by surrounding areas of the subject. Therefore, it would have been obvious to modify the offset size of Jensen, De Man and Sadakane according to the offset size taught by Heuscher to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 and 13 above, and further in view of Pack (U.S. 2014/0254905).
Regarding claim 9, as best understood:
The combination of Jensen, De Man and Sadakane discloses the method of claim 1.
However, the combination of Jensen, De Man, and Sadakane fails to disclose wherein reconstructing the registered projection data comprises initially generating low-quality images 
Pack teaches wherein reconstructing the registered projection data comprises initially generating low-quality images ([0037], lines 1-5, artifacts causing a decrease in quality) and combining high-frequency information ([0069], lines 8-12, frequencies are combined) obtained at different orientations in the frequency domain ([0045], projections taken at multiple views) to generate the image.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen, De Man and Sadakane with the image reconstruction taught by Pack in order to improve image quality by reducing imaging artifacts (Pack; [0073]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Jensen, De Man and Sadakane discloses the imaging system of claim 13.
However, the combination of Jensen, De Man and Sadakane fails to disclose wherein the image processing circuitry reconstructs the registered projection data using complementary frequency data derived from different scans.
Park discloses wherein the image processing circuitry reconstructs the registered projection data using complementary frequency data ([0069], lines 8-12, respective frequencies are used and combined) derived from different scans.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the imaging method of Jensen, De Man and Sadakane with the image .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 above, and further in view of Choi (U.S. 2012/0307960).
Regarding claim 22:
The combination of Jensen, De Man, and Sadakane discloses The method of claim 1. 
However, the combination of Jensen, De Man, and Sadakane fails to disclose specifying the focal spot size based on the determined magnification.
Choi teaches specifying the focal spot size based on the determined magnification ([0050]-[0052], focal spot size is based on magnification).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the combination of Jensen, De Man, and Sadakane with the focal spot size determination taught by Choi in order to increase the resolution and improve the signal to noise ratio for higher quality images (Choi; [0023]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. 2016/0278719) in view of De Man (U.S. 2012/0128120) and Sadakane (U.S. 2007/0041491) as applied to claim 1 above, and further in view of Cho (U.S. 2008/0118024).
Regarding claim 23:
The combination of Jensen, De Man, and Sadakane discloses the method of claim 1. 

Cho teaches the angular range based on the determined magnification ([0015] and [0040], angular range is based on magnification). 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the combination of Jensen, De Man, and Sadakane with the angular range determination taught by Cho in order to improve the resolution of images for clearer images (Cho; [0015] and [0040]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan (U.S. 8,121,245) - Imaging of a region of interest that is offset from the circle center. 
Raupach (U.S. 2010/0091937) - CT imaging device that obtains images of a region of interest that is offset from the center.
Ye (U.S. 2010/0232565)- Offset Computed tomography imaging.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884